Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of Applicant’s remarks on pages 17-19 received on 26 January 2021 and the prior art of the record do not disclose said amended elements in independent claims 1, 19 and new independent 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 9, 12-15, 20, 25 are cancelled.
Claims 27-28 are new.
Claims 1-3, 5-8, 10, 11, 16-19, 21-24, 26-28 renumbered as 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/Privatepair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649